Title: To George Washington from Henry Knox, 16 April 1792
From: Knox, Henry
To: Washington, George



Sir.
War-department, April 16th 1792.

I have the honor to submit you a private letter from General Wilkinson, to Colonel Biddle with a view to exhibit the opinion he entertains of Hodgdon—The more I reflect on the state of the quarter master’s department, the more anxious I am, that a successor to Hodgdon should be immediately appointed. After the most diligent search, in quest of a suitable person for the office who is acquainted with the characters and resources of the western country together with other proper qualifications, I cannot find any one so competent in my judgment on the whole as James O’Hara. I have the honor to be, Sir, with the highest respect, Your very humble Servt

H. Knoxsecy of War

